            Case 1:17-cv-00203-KMW Document 190 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                              DOCUMENT
                                                           ELECTRONICALLY FILED
PEARSON EDUCATION, INC.; CENGAGE                           DOC #: __________________
LEARNING, INC.; and MCGRAW-HILL                            DATE FILED: March 22, 2021
GLOBAL EDUCATION HOLDINGS, LLC,


                              Plaintiffs,


                                                                 17-CV-203 (KMW)
                        v.
                                                                       ORDER

DANN DIVINE; DAPHNEE DIVINE; REJOICE
SENAYE; MAWULI KRAH; ROSCHELLE
SALMON; JOSHUA KHALIFA;
BRIDGEPORTS INT’L INC.; and HAPPY
FAMILIES INT’L INC.,


                              Defendants.
KIMBA M. WOOD, United States District Judge:

        After the Court referred this case to Magistrate Judge Kevin N. Fox for an inquest (ECF

No. 151), Judge Fox issued a Report and Recommendation (“R & R”) on December 8, 2020, that

recommended the awards of damages set forth in the R & R (ECF No. 184 at 15). No party filed

an objection to the R & R. Accordingly, the Court reviews the R & R for clear error.

        Finding no clear error, this Court hereby adopts the carefully reasoned R & R in its

entirety.

SO ORDERED.

DATED:           New York, New York
                 March 22, 2021

                                                                /s/ Kimba M. Wood
                                                                 KIMBA M. WOOD
                                                              United States District Judge

                                                 1
